DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
 	Claims 1, 4, 6-11, and 14-22 are pending with claims 6-10, and 15-20 being withdrawn. The objection of claim 5 is withdrawn due to the amendment cancelling claim 5.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed March 21, 2022, with respect to the rejection(s) of claim(s) 1-5, and 11-14 under 35 U.S.C. 102(a)(1) as being anticipated by Asheley (US Patent 7,311,495) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Asheley (US Patent 7,311,495) and Barainca (US 2018/0340449). As noted in the advisory action on April 8, 2022, Barainca ‘449 discloses multiple retainers (par. 65 “one or more retention clips 272”), and furthermore Barainca (US 2018/0355737) discloses multiple retainers (par. 59) Accordingly, it is known in the art to provide multiple retainers at an end of the airfoil which more robustly secures the end of the airfoil and prevents movement of the airfoil. Alternatively, having multiple retainers is not patentable since it has been held that duplication of parts is obvious (MPEP 2144.04 VIB).    

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: in claim 1, line 9 and claim 11, line 11, it appears that “two retainers disposed each stator vane” should be changed to --two retainers disposed on each stator vane--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 14 recites the limitation "the first retainer leg and the second retainer leg" in line 2, “the stator vane” in line 3 and “the shroud opening” in line 3, however claims 1 and 11 establishes multiple instances of these terms. It is unclear which “first retainer leg”, “second retainer leg”, “stator vane” and “shroud opening” is being reference, or whether the limitation applies to each instance of these elements.
Similarly, claim 21 recites “the two retainers”, and claim 22 recites “the first retainer leg and the second retainer leg”. Note that claims 1 and 11 establishes multiple instances of these terms. It is unclear which element is being reference, or whether the limitation applies to each instance of the element.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 does not reference a claim previously set forth since claim 2 has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashley (US Patent 7,311495) in view of Barainca (US 2018/0340449).
In regards to claim 1, Ashley discloses a stator vane assembly of a gas turbine engine, comprising: 
a stator shroud (4) having a plurality of shroud openings (8) formed therein, the stator shroud defining a flowpath surface; 
a plurality of stator vanes (2), one stator vane of the plurality of stator vanes installed in each shroud opening of the stator shroud; 
a volume of potting material (12) disposed in the plurality of shroud openings to retain the stator vanes thereat; and 
a retainer (14) disposed on each stator vane (2) of the plurality of stator vanes at a back surface of the stator shroud opposite the flowpath surface to restrict circumferential movement of the plurality of stator vanes relative to the stator shroud (because (1) the retainer 14 decreases the gap in between shroud 4 and the vane 2 as shown in Fig. 3, (2) the notched connection between slot 22 and slot 30 prevents movement in the chordwise direction which is partially oriented in the circumferential direction, and/or (3) the sides of bridge 20 of the retainer 14 frictionally contacts the surfaces of the notch 30 of the vane 2 as the vane moves circumferentially in either direction with the elastomeric material 12 between the vane 2 and retainer legs providing increasing resistance to movement);
wherein the retainer includes: 
a first retainer leg legs (18) extending through a shroud opening of the plurality of shroud openings at a first side of the stator vane (Fig. 3);
a second retainer leg (18) extending through the shroud opening at a second side of the stator vane opposite the first side (Fig. 3); and
a cap (20) connecting the first retainer leg to the second retainer leg (Fig. 6);
each of the first retainer leg and the second retainer leg extending into a respective recess in the flow path surface (Fig. 3).
Ashely does not disclose two retainers disposed on each stator vane. 
	Barainca discloses two retainers (272, Fig. 9) disposed on each stator vane (par. 65, see “one or more retention clips”) at a back surface of the stator shroud (Fig. 9).
	Ashely discloses a stator vane assembly with a retainer disposed on each stator vane of the plurality of stator vanes at a back surface of the stator shroud opposite the flowpath surface, however does not disclose two retainers. Barainca, which is also directed to a stator vane assembly with stator vanes secured by retainers, discloses one or more retainers which more robustly secures the end of the airfoil and prevents movement of the airfoil. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the stator vane assembly by providing two retainers disposed on each stator vane, as taught by Barainca, to more robustly secure the end of the airfoil and prevent movement of the airfoils.
	In regards to claim 4, the modified assembly of Ashley comprises the first retainer leg and the second retainer leg contact the stator shroud at the shroud opening (Fig. 3).
In regards to claim 21, Ashley discloses all of the claimed element as set forth in the rejection of claim 1, except the two retainers are formed from a plastic material.
Barainca further discloses a retainer (72) is formed from a plastic material (par. 49).
Ashley, as modified above, discloses two retainers, however do not disclose the specific material of the retainers. Barainca, which is also directed to a stator assembly with a retainer which limits movement of the stator, discloses retainers made of plastic which is lightweight, easily to mold into various shapes and resistant to corrosion. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the stator assembly of Ashley by providing retainers formed from a plastic material, as taught by Barainca, to utilize a material that is lightweight, easily to mold into various shapes and resistant to corrosion.
In regards to claim 11, Ashley discloses a gas turbine engine (title, Col. 1 line 11-21), comprising: 
a combustor (not shown); 
a turbine (Col. 1, line 13) in flow communication with the combustor; and 
a stator assembly, including: 
a stator shroud (4) having a plurality of shroud openings formed therein, the stator shroud defining a flowpath surface; 
a plurality of stator vanes (2), one stator vane of the plurality of stator vanes installed in each shroud opening of the stator shroud; 
a volume of potting material (12) disposed in the plurality of shroud openings to retain the stator vanes thereat; and 
a retainers (14) disposed on each stator vane of the plurality of stator vanes at a back surface of the stator shroud opposite the flowpath surface to restrict circumferential movement of the plurality of stator vanes relative to the stator shroud (because (1) the retainer 14 decreases the gap in between shroud 4 and the vane 2 as shown in Fig. 3, (2) the notched connection between slot 22 and slot 30 prevents movement in the chordwise direction which is partially oriented in the circumferential direction, and/or (3) the sides of bridge 20 of the retainer 14 frictionally contacts the surfaces of the notch 30 of the vane 2 as the vane moves circumferentially in either direction as shown in Fig. 2 with the elastomeric material 12 between the vane 2 and retainer legs providing increasing resistance to movement);
wherein each retainer includes:
a first retainer leg legs (18) extending through a shroud opening of the plurality of shroud openings at a first side of the stator vane (Fig. 3);
a second retainer leg (18) extending through the shroud opening at a second side of the stator vane opposite the first side (Fig. 3); and
a cap (20) connecting the first retainer leg to the second retainer leg (Fig. 6);
each of the first retainer leg and the second retainer leg extending into a respective recess in the flow path surface (Fig. 3).
Ashely does not disclose two retainers disposed on each stator vane. 
	Barainca discloses two retainers (272, Fig. 9) disposed on each stator vane (par. 65, see “one or more retention clips”) at a back surface of the stator shroud (Fig. 9).
	Ashely discloses gas turbine with a stator vane assembly with a retainer disposed on each stator vane of the plurality of stator vanes at a back surface of the stator shroud opposite the flowpath surface, however does not disclose two retainers. Barainca, which is also directed to a gas turbine with a stator vane assembly with stator vanes secured by retainers, discloses one or more retainers which more robustly secures the end of the airfoil and prevents movement of the airfoil. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the gas turbine engine of Ashley by providing two retainers disposed on each stator vane, as taught by Barainca, to more robustly secure the end of the airfoil and prevent movement of the airfoils.
	In regards to claim 14, the modified gas turbine engine of Ashely comprises the first retainer leg and the second retainer leg contact the stator shroud at the shroud opening (Fig. 3).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashley (US Patent 7,311,495) in view of Barainca (US 2018/0340449), and in further view of Weiss (US Patent 5,765,993).
The modified assembly of Ashley contains all of the claimed elements as set forth in claim 1, except the first retainer leg and the second retainer leg are rectangular.
Weiss discloses retainers (44) with legs (47) being rectangular (Figs. 8-9).
Ashley discloses the one or more retainers, however do not disclose the legs are rectangular. Weiss, which is also directed to a stator assembly with a retainer, discloses the retainer with legs that are rectangular which enables the retainer legs to be manufactured using a U-shaped metal bracket which is strong, and easy to manufacture. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the stator assembly of Ashley by providing the one or more retainer legs are rectangular, as taught by Weiss to utilize a component which is strong, and easy to manufacture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
5/3/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745